Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on June 30, 2021. Claims 1-9, 12, and 20-25 were pending in the Application. Claim 23 is amended. No new claims have been added. No new claims have been canceled. Claims 1, 20, and 23 are the independent claims, the remaining claims depend, directly or indirectly, on Claims 1, 20, and 23. Thus Claims 1-9, 12, and 20-25 are currently pending with Claims 10-11 and 13-19 canceled. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be not persuasive. This action is made FINAL.

Response to Arguments


















The claim objection in paragraph 8.a. of the Non-Final Rejection Office Action dated March 30, 2021, is hereby withdrawn. Applicant has satisfactorily amended to correct the claim objection in paragraph 8.a. of the Non-Final Rejection Office Action dated March 30, 2021. 
In the context of 35 U.S.C. § 101, Applicant argues that Claims 1-9, 12, and 20-25 are not directed to an abstract idea, and even if the claims were directed to an abstract idea, the claims, at a minimum, integrate the abstract idea into a practical application. Specifically, the claims include meaningful limitations that transform the nature of the claims into a patent-eligible application of an abstract idea. 
Examiner has considered this argument and is not persuaded. Applicant is referred to the instant rejection under 35 U.S.C. § 101.
In the context of 35 U.S.C. § 101, Applicant notes that the way in which the additional elements use or interact with the exception may integrate it into a practical application. See MPEP 2106.04(d). Accordingly, the additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception. Instead, the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application. Applicant argues that even if Claims 1, 20, and 23 recite a judicial exception, the additional elements in these claims "transform the nature of the claim[s] into a patent-eligible application of the judicial exception."
Examiner has considered this argument and is not persuaded. Applicant is referred to the instant rejection under 35 U.S.C. § 101.
In the context of 35 U.S.C. § 112(a), paragraphs 11-18 of the Non-Final Rejection Office Action dated March 30, 2021, Applicant arguments are persuasive. Examiner hereby withdraws the rejections of 35 U.S.C. § 112(a), paragraphs 11-18 of the Non-Final Rejection Office Action dated March 30, 2021.
In the context of 35 U.S.C. § 112(a), paragraphs 19 and 31-38 of the Non-Final Rejection Office Action dated March 30, 2021, Applicant arguments are persuasive. Examiner hereby withdraws the rejections of 35 U.S.C. § 112(a), paragraphs 19 and 31-38 of the Non-Final Rejection Office Action dated March 30, 2021.
In the context of 35 U.S.C. § 112(a), paragraphs 20-29 of the Non-Final Rejection Office Action dated March 30, 2021, Applicant arguments are not persuasive. The rejections of 35 U.S.C. § 112(a), paragraphs 20-29 of the Non-Final Rejection Office Action dated March 30, 2021, are not hereby withdrawn. Applicant is referred to the instant rejection under 35 U.S.C. § 112(a). 
In the context of 35 U.S.C. § 103, Applicant argues that Buerger and Forrester do not disclose or suggest an architecture with an intermediary. Applicant continues to argue that Buerger does not make use of an intermediary for conducting an assessment for pre-disapproval or pre-approval of one or more loans offered by a lender, and does not disclose or suggest real-time determinations for pre-disapproval or pre-approval of one or more loans offered by a lender. Instead, the "real-time" aspect described in Buerger has to do with delivery of the pre-approved loan offers, and not the determination of making such loan offers. Applicant further argues that Forrester does not disclose or suggest an intermediary system. Rather, Forrester discloses that a financial system (e.g., the lender) performing the processing.
Examiner has considered this argument and is not persuaded. Examiner refers Applicant to Forrester [0050]-[0051] for third party and/or dealerships acting as an intermediary computing entity as identified in the specification [0070], and [0090]-[0091]. Therefore, Applicant arguments are not persuasive and Claim 1, and similarly Claim 20 and 23, stand rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable. 
As Claim 1, and similarly Claims 20 and 23, stand rejected under 35 U.S.C. §103, the Claims 1-9 and 12, which depend from Claim 1, stand rejected under 35 U.S.C. §103; the Claims 21-22, which depend from Claim 20, stand rejected under 35 U.S.C. §103; and the Claims 24-25, which depend from Claim 23, stand rejected under 35 U.S.C. §103.

Claim Interpretation
Regarding Claims 1, 20, and 23, Examiner notes that the following limitations: “… (API), a plurality of parameters for a real-time determination for pre-disapproval or pre-approval …” and “… API, first applicant information corresponding to an applicant for the real-time determination for pre-disapproval or pre-approval …” are intended uses of “a plurality of parameters” and “first applicant information”; and therefore carries limited patentable weight. See MPEP § 2103 (I)(C)
Regarding Claims 1, 20, and 23, Examiner notes that the following limitations are not positively recited in the claims, and therefore carries limited patentable weight: Claims 1, 20, and 23: “responsive to the real-time determination to pre-approve the applicant:” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))
Regarding Claim 3, Examiner notes that the following limitations are not positively recited in the claims, and therefore carries limited patentable weight: Claim 3: “responsive to determining that the applicant is a known applicant, …” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970))

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.














Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, Claim 1 is directed to a “real-time determination and real-time notifications.”
Claim 1 is directed to the abstract idea of “determining pre-approval or pre-disapproval of loans offered by a lender” which is grouped under “Certain Methods of Organizing Human Activity of fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receiving, …, a plurality of parameters for a real-time determination for pre-disapproval or pre- approval of one or more loans offered by a lender, wherein the plurality of parameters is transmitted from a lender …; receiving, …, first applicant information corresponding to an applicant for the real-time determination for pre-disapproval or pre-approval of the one or more loans offered by the lender; determining, … in real-time, to pre-approve the applicant for at least one of the one or more loans offered by the lender, wherein (a) the real-time determination is made by performing an assessment of the first applicant information to derive assessment results, (b) performing the assessment comprises applying the plurality of parameters to the first applicant information, and (c) the assessment results indicate that the applicant qualifies for the real-time pre-approval of the at least one loan of the one or more loans offered by the lender; and responsive to the real-time determination to pre-approve the applicant: transmitting, …, a lender notification comprising an indication to grant real-time approval of the at least one loan of the one or more loans offered by the lender, and transmitting, …, an applicant notification comprising an indication of the grant of real-time approval of the at least one loan of the one or  more loans offered by the lender.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “an intermediate computing entity”, “an application programming interface (API)”, “a memory”, “a processor”, and “a non-transitory computer-readable medium” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “determining pre-approval or pre-disapproval of loans offered by a lender.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “determining pre-approval or pre-disapproval of loans offered by a lender” using computer technology (e.g., “an intermediary computing entity”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, Claim 1 is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 12 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Lack of Support
Claim 1, line 12 recites “… performing an assessment …”; line 13 recites “… (b) performing the assessment …”; and line 13 recites “… compromises applying the plurality of parameters” However, the specification does not provide details on what the limitations, “performing and applying”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “performing and applying” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 I and MPEP § 2163.03 V)
Claim 3, line 1 recites “… receiving first applicant”; page 3 of 13, line 2 recites “determining that the applicant …”; and page 3 of 13, line 3 recites “… pre-populating the application form …” However, the specification does not provide details on what the limitations, “receiving, determining, and pre-populating”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “receiving, determining, and pre-populating” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 I and MPEP § 2163.03 V)
Claim 4, line 2 recites “determining that the known applicant …” and line 4 recites “using the pre-application creditworthiness …” However, the specification does not provide details on what the limitations, “determining and using”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “determining and using” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 I and MPEP § 2163.03 V)
Claim 5, lines 1-2 recites “… performing the assessment …” and line 3 recites “performing pre-underwriting to determine …” However, the specification does not provide details on what the limitations, “performing”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “performing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 I and MPEP § 2163.03 V)
Claim 6, lines 1-2 recites “… performing the assessment …” and line 3 recites “providing one or more pre-offer options …” However, the specification does not provide details on what the limitations, “performing and providing”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “performing and providing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 I and MPEP § 2163.03 V)
Claim 7, lines 1-2 recites “… performing the assessment …” and line 3 recites “receiving, as input via …” However, the specification does not provide details on what the limitations, “performing and providing”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “performing and providing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 I and MPEP § 2163.03 V)
Claim 9, line 1 and page 4 of 13, line 1 recites “… performing the assessment …” and page 4 of 13, line 2 recites “performing pre-fulfillment on  …” However, the specification does not provide details on what the limitations, “performing”, comprise.  The computer/hardware and algorithms or steps/procedures taken to perform the functions “performing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP § 2161.01 I and MPEP § 2163.03 V)

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claim 23, page 6 of 13, line 1, recites “program code, with the processor, cause the intermediary computing entity to:” The claim is unclear because “… with the processor, causes the intermediary computing entity to:” is not clearly defined. Therefore, the scope of what is the “intermediary computing entity” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). Examiner recommends replacing “the intermediary computing entity” with “the processor” to clearly define the intermediary computing entity.

Antecedent Basis
Claim 1 recites "... first applicant information…”; Claim 2 recites “... the first application information …"; and Claim 3 recites “… first applicant information …” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103





























The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
































Claims 1, 20, and 23, and Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Buerger et al (U. S. Patent Application Publication No. 20160171555 A1), herein referred to as Buerger, and in view of Forrester et al (U. S. Patent Application Publication No. 20150206234 A1), herein referred to as Forrester.

Claims 1, 20, and 23
Buerger teaches a method for a real-time determination and real-time 
notifications, the method comprising: receiving, by the intermediary computing entity and via a second API, first applicant information corresponding to an applicant for the real-time determination for pre- disapproval or pre-approval of the one or more loans offered by the lender;
(See Buerger, [0044]-[0045])

transmitting, by the intermediary computing entity, an applicant notification comprising an indication of the grant of real-time approval of the at least one loan of the one or more loans offered by the lender. 
(See Buerger, FIG. 9J and 9K, and [0045])

Buerger does not teach, however, Forrester teaches receiving, by an intermediary computing entity and via a first application programming interface (API), a plurality of parameters for a real-time determination for pre-disapproval or pre-approval of one or more loans offered by a lender, wherein the plurality of parameters is transmitted from a lender computing entity of the lender;
(See Forrester, FIG. 6 and [0050]-[0051] and [0067])

determining, by the intermediary computing entity and in real-time, to pre-approve the applicant for at least one of the one or more loans offered by the lender, wherein (a) the real-time determination is made by performing an assessment of the first applicant information to derive assessment results,
(See Forrester, FIG. 5 and [0061])

(b) performing the assessment comprises applying the plurality of, parameters to the first applicant information, and 
(See Forrester, FIG. 5 and [0061])

(c) the assessment results indicate that the applicant qualifies for the real-time pre-approval of the at least one loan of the one or more loans offered by the lender; and
(See Forrester, FIG. 5, and [0061] and [0063])

responsive to the real-time determination to pre-approve the applicant: transmitting, by the intermediary computing entity and via the first API, a lender notification comprising an indication to grant real-time approval of the at least one loan of the one or more loans offered by the lender, and
(See Forrester, FIG. 5, and [0061] and [0063])
a non-transitory computer-readable medium comprising computer-readable instructions for a real-time determination and real-time notifications, the computer-readable instructions comprising instructions that cause an intermediary computing entity to:
(See Forrester, [0030] and [0038], and [0050]-[0051])

an intermediary computing entity for a real-time determination and real- time notifications, the intermediary computing entity comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the intermediary computing entity to: 
(See Forrester, FIG. 1 and [0037]-[0038] and [0050]-[0051])
Forrester teaches providing personalized financing information via a dealership website using a real-time application programming interface (API) associated with a financial service provider. It would have been obvious to one of ordinary skill in the art to include providing personalized financing information via a dealership website using a real-time application programming interface (API) associated with the a financial service provider, as in Forrester, to improve and/or enhance the technology for generating pre-approved financial product offers, such as credit offers, after evaluating customer information, as in Buerger, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide the method and computing systems for financing sales of items through a real-time application programming interface (API) to provide enhanced financing information to prospective buyers of automotive vehicles based on their personal financial profile. Numerous lender-sponsored online loan applications have emerged that allow buyers to reach some level of clarity with respect to how much they can reasonably afford, but with the current technology and complex processes to buy an automotive vehicle online, the buyer is unable to view loan information integrated with an automotive vehicle listing or multiple listings. To conduct this loan application process for each desired vehicle, a buyer may spend a significant portion of time, potentially missing an opportunity to purchase a desired vehicle, or approach a purchase uninformed on alternative loan terms that may apply to the desired automotive vehicle.

Claim 12
Buerger and Forrester disclose the limitations of Claim 1.
Forrester does not teach, however, Buerger teaches the method of claim 1, wherein the at least one loan is an auto loan. 
(See Buerger, FIG. 6 and [0118])

Claims 2-9, 21-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Buerger et al (U. S. Patent Application Publication No. 20160171555 A1), herein referred to as Buerger, in view of Forrester et al (U. S. Patent Application Publication No. 20150206234 A1), herein referred to as Forrester, and in further view of Pawlusiak et al (U. S. Patent Application Publication No. 20130080316 A1), herein referred to as Pawlusiak.

Claims 2, 21, and 24
Buerger and Forrester disclose the limitations of Claim 1.
Buerger and Forrester do not teach, however, Pawlusiak teaches the method of claim 1, wherein the first applicant information is input by the applicant via an application form displayed via a user interface.
(See Pawlusiak, FIG. 2b and [0033]-[0034]) 
Pawlusiak teaches expedited credit and loan processing. It would have been obvious to one of ordinary skill in the art to include expedited credit and loan processing, as in Pawlusiak, and to include providing personalized financing information via a dealership website using a real-time application programming interface (API) associated with the a financial service provider, as in Forrester, to improve and/or enhance the technology for generating pre-approved financial product offers, such as credit offers, after evaluating customer information, as in Buerger, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an integrated method and system for expeditiously determining the credit worthiness of a borrower and processing a loan using electronic lending. There is a need for a faster, more efficient, more cost-effective credit application process that uniformly makes credit determinations earlier in the loan process and can execute the approved loan in real-time.

 	Claims 3, 22, and 25
Buerger and Forrester disclose the limitations of Claim 1. 
Buerger, Forrester, and Pawlusiak disclose the limitations of Claim 2.
Forrester and Pawlusiak do not teach, however, Buerger teaches the method of claim 2, wherein receiving first applicant information further comprises: determining that the applicant is a known applicant; and
(See Buerger, [0033])

responsive to determining that the applicant is a known applicant, pre-populating                    the application form with second applicant information for the applicant. 
(See Buerger, [0132])

Claim 4
Buerger and Forrester disclose the limitations of Claim 1. 
Buerger, Forrester, and Pawlusiak disclose the limitations of Claims 2 and 3.
Forrester and Pawlusiak do not teach, however, Buerger teaches the method of claim 3, further comprising: determining that the known applicant is an invitation-to-apply (ITA) applicant having pre-application creditworthiness information on file with the lender; and
(See Buerger, [0065])   

Buerger and Forrester do not teach, however, Pawlusiak teaches using the pre-application creditworthiness information as the second applicant information for the applicant.
(See Pawlusiak, [0043])
Pawlusiak teaches expedited credit and loan processing. It would have been obvious to one of ordinary skill in the art to include expedited credit and loan processing, as in Pawlusiak, and to include providing personalized financing information via a dealership website using a real-time application programming interface (API) associated with the a financial service provider, as in Forrester, to improve and/or enhance the technology for generating pre-approved financial product offers, such as credit offers, after evaluating customer information, as in Buerger, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an integrated method and system for expeditiously determining the credit worthiness of a borrower and processing a loan using electronic lending. There is a need for a faster, more efficient, more cost-effective credit application process that uniformly makes credit determinations earlier in the loan process and can execute the approved loan in real-time.

Claim 5
Buerger and Forrester disclose the limitations of Independent Claim 1.
Buerger and Forrester do not teach, however, Pawlusiak teaches the method of claim 1, wherein performing the assessment further comprises: performing pre-underwriting to determine whether the first applicant information satisfies the plurality of parameters.
(See Pawlusiak, [0043])
Pawlusiak teaches expedited credit and loan processing. It would have been obvious to one of ordinary skill in the art to include expedited credit and loan processing, as in Pawlusiak, and to include providing personalized financing information via a dealership website using a real-time application programming interface (API) associated with the a financial service provider, as in Forrester, to improve and/or enhance the technology for generating pre-approved financial product offers, such as credit offers, after evaluating customer information, as in Buerger, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an integrated method and system for expeditiously determining the credit worthiness of a borrower and processing a loan using electronic lending. There is a need for a faster, more efficient, more cost-effective credit application process that uniformly makes credit determinations earlier in the loan process and can execute the approved loan in real-time.

Claim 6
Buerger and Forrester disclose the limitations of Claim 1.
Buerger, Forrester, and Pawlusiak disclose the limitations of Claim 5.
Forrester and Pawlusiak do not teach, however, Buerger teaches the method of claim 5, wherein performing the assessment further comprises: providing one or more pre-offer options to the applicant responsive to the first applicant information satisfying the plurality of parameters related to the pre--underwriting.
(See Buerger, [0125])
Claim 7
Buerger and Forrester disclose the limitations of Claim 1.
Buerger, Forrester, and Pawlusiak disclose the limitations of Claims 5 and 6.
Forrester and Pawlusiak do not teach, however, Buerger teaches the method of claim 6, wherein performing the assessment further comprises: receiving, as input via an interface by the applicant, a pre-offer selection of the one or more pre-offer options. 
(See Buerger, [0044])

Claim 8
Buerger and Forrester disclose the limitations of Claim 1.
Buerger, Forrester, and Pawlusiak disclose the limitations of Claims 5, 6, and 7.
Forrester and Pawlusiak do not teach, however, Buerger teaches the method of claim 7, wherein the pre-offer selection corresponds to an auto loan.
(See Buerger, [0065])

Claim 9
Buerger and Forrester disclose the limitations of Claim 1.
Buerger, Forrester, and Pawlusiak disclose the limitations of Claims 5, 6, 7, and 8.
Forrester and Pawlusiak do not teach, however, Buerger teaches the method of claim 8, wherein performing the assessment further comprises: performing pre-fulfillment on the pre-offer selection.
(See Buerger, [0042])

Conclusion













































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shapley et al (U. S. Patent No. 10163156 B1) – Vehicle Loan Generation System: Prequalified Vehicle Loan Offer Generation
Shapley recites a system and method that allows a vehicle loan organization to generate multiple, customized vehicle loan offers to an applicant for different types of vehicles in an automated fashion. The system and method calculates an acquisition score to better determine the riskiness of offering a vehicle loan to a potential applicant. Additionally, the system and method automates underwriting decisions by automatically approving, denying, or referring vehicle loan applications. Shapley was not used as prior art as the cited references better taught the claimed subject matter. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 8:00 AM – 4:30 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN CHISM/
Examiner, Art Unit 3692
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698